Citation Nr: 1644977	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  07-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a compensable rating for status post avulsion fracture of the right ankle prior to August 4, 2010, and in excess of 20 percent effective, therefrom.

2. Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine status post L5-S1 spinal fusion.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to February 1996 with additional reported active service from August 1982 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a Board hearing at the Boston, Massachusetts, RO in March 2009.

This case was remanded by the Board in March 2010. Following development instructed by the Board remand, in March 2012, the RO granted an increase in the evaluation for the Veteran's service-connected status post avulsion fracture of the right ankle to 20 percent, effective August 4, 2010.  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition, the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, was reopened by the Board in March 2010 as new and material evidence was present.  Upon reopening of this issue, the claim was remanded for additional development.  Furthermore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was also remanded for additional development.  These issues have subsequently been granted by the RO in March 2012.  Since these grants constituted a full grant of the benefit sought on appeal, these claims are no longer in appellate status.  Id.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine status post L5-S1 spinal fusion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Prior to August 4, 2010, the Veteran's status post avulsion fracture of the right ankle was not manifested by moderate limited motion of the ankle, or ankylosis.

2. From August 4, 2010, the Veteran's status post avulsion fracture of the right ankle most nearly approximates marked limitation of motion and pain and is without ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation status post avulsion fracture of the right ankle prior to August 4, 2010, have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5270 and 5271 (2015).

2. The criteria for an evaluation in excess of 20 percent for status post avulsion fracture of the right ankle from August 4, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5270 and 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters dated December 2005, March 2007, and April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issue decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service and post-treatment (VA and private) treatment records into his claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in January 2006, July 2010, August 2010, and December 2011.  These opinions involved a thorough review of the claims file and the opinions were supported by a sufficient rationale.  Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

As stated above, this matter was previously remanded in March 2010.  The Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

Furthermore, in March 2009 the Veteran testified at a hearing at the RO over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duties under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,   8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015). 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion. 38 C.F.R. § 4.71a. 

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is currently in receipt of a noncompensable, 0 percent rating prior to August 4, 2010, and a 20 percent rating therefrom for his service-connected right ankle status post avulsion fracture under Diagnostic Code 5271.  He contends that a higher rating is warranted for the service-connected right ankle disability.  

Each period of appeal will be discussed in turn.

Prior to August 4, 2010

Turning to the evidence of record, in September 2005, the Veteran stated in his claim that "[h]is ankle is seriously worsened to the extent that his ambulation in increasingly worse." 

The Veteran was afforded a VA examination in January 2006 where the Veteran "dismissed any current problems with his right ankle stating that he had completely recovered and has no significant residuals in terms of pain or limited motion in the right ankle."  The VA examiner noted the Veteran was capable of heel walking and toe walking without difficulty.  

The Veteran testified before the undersigned in March 2009 that he experienced pain and instability in the ankle as well as limitation of motion.  The Board interpreted these statements as an indication that the service-connected right ankle disability had increased in severity.  Therefore, the Board determined a remand was required for a new examination.

After a review of all the evidence, lay and medical, the Board finds that, for the period prior of August 4, 2010, although the Veteran exhibited some right ankle symptomatology, such symptomatology consisted of intermittent pain and possible swelling, no limited or painful motion objectively demonstrated, let alone compensable loss of motion under DC 5271.  As such, a compensable rating may not be assigned for the Veteran's right ankle disability under any applicable Diagnostic Code for the time period in question.

The Veteran and his representative have contended that he has testified to instability, frequent swelling, decreased motion, and tenderness.  He stated he required a brace and a TENS unit for pain.  The Veteran's representative stated the medical records support the Veteran's statements of swelling, pain and limited range of motion. 

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in September 2005, VA must review the evidence of record from September 2004, to determine if there was an ascertainable increase in the Veteran's right ankle disability.  Here, the Board agrees with the Veteran's representative that the Veteran's medical records support the Veteran's reported pain, swelling, and limitation of motion.  However, these records all dated prior to September 2004.  Therefore, when reviewing the medical records from September 2004, there is no indication within the medical records of any complaints of a right ankle disability. 

The Board also acknowledges the Veteran's representative's contention that the January 2006 VA examination in inadequate as the VA examiner inaccurately reported the Veteran's statements.  Here, the Board finds that the Veteran's statements, or lack of statements, made in the course of examination by a physician has greater probative value than the statements made pursuant to the VA compensation claim because statements made to physicians for purposes of diagnosis are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Even though the Veteran did not receive treatment at the time of the January 2006 examination, the Board finds the physician's recorded history, obtained from the Veteran, to be reliable.  For these reasons, and assuming arguendo the January 2006 VA examination is not relied upon for rating purposes, the Board finds that the Veteran's lack of complaints regarding his right ankle disability made to physicians during the course of treatment for various other conditions is greatly probative against the Veteran's claim.

Overall, the Board finds that a compensable evaluation is not warranted under Diagnostic Code 5271 where the Veteran is not shown to have moderate limitation of motion in the right ankle.  The Board finds that prior to August 4, 2010, the Veteran's disability does not approximate a rating based on moderate limitation of motion, even with consideration of functional limitations due to pain and other factors, to warrant a 10 percent rating under Diagnostic Code 5271.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

From August 4, 2010

On August 4, 2010, the Veteran was afforded a VA examination for his right ankle joint where he reported the right ankle has become progressively worse.  Examination of the right ankle showed evidence of deformity, giving way, instability, pain, stiffness, incoordination, decreased speed of joint motion, and cold sensitivity.  There were no episodes of dislocation or subluxation and effusions.  There were locking episodes of one to three times a month, and symptoms of inflammation such as warmth, redness, swelling, and tenderness.  There were moderate flare-ups occurring every two to three weeks and lasting one to two weeks.  The Veteran stated the ankle became swollen and painful even without  trauma or stressful activity.  The Veteran stated that during flare ups, especially in the winter, mobility was severely limited to activities of living.  He is unable to drive when he has a flare up but due to his medications, he rarely drives at all.  

There were no constitutional symptoms or incapacitating episodes of arthritis.  He reported using a can and brace, intermittently, but frequently.  He used a brace during and immediately after flare-ups.  He had an antalgic gait, with poor propulsion.  The range of motion with active motion in the right ankle was dorsiflexion 0 degrees and plantar flexion was 0 to 10 degrees.  Left dorsiflexion was 0 to 12 degrees and plantar flexion was 0 to 5 degrees.  There was objective evidence of pain following right ankle repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no evidence of ankylosis.  The VA examiner noted there was minimal dorsiflexion of the right ankle but was not due to pain at the present time but seemed to be an anatomic deficit.  The diagnosis was status post fibular fracture with recurrence.  There were noted to be significant effects on usual occupation.  The impact was decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and pain.  Effects on usual daily activities ranged from mild to severe.  

Finally, the Veteran was afforded a VA general medical examination in December 2011 where he underwent an ankle examination.  He indicated that pain in the ankle was not constant, but occurred with weight bearing activities of walking, standing and stair climbing.  He did not report that flare-ups impacted the function of the ankle.  The range of motion testing revealed right ankle plantar flexion at 25 degrees with objective evidence of painful motion beginning at 25 degrees, and right ankle dorsiflexion at 10 degrees with objective evidence of painful motion beginning at 10 degrees.  Left ankle plantar flexion was to 45 degrees or greater and plantar dorsiflexion to 20 degrees of greater, both with no objective evidence of painful motion.  The Veteran was able to perform right ankle repetitive-use testing with post-test plantar flexion at 25 degrees and post-test dorsiflexion at 10 degrees.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  Left ankle post test range of motion was to 45 degrees or greater in plantar flexion and posttest dorsiflexion to 20 degrees or greater.  The Veteran had functional loss and/or functional impairment of the right ankle, with less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was no evidence of ankylosis of the ankle or laxity to testing.  He used a wheelchair occasionally and a cane constantly.  There was functional impact of the right ankle disorder, with activities involving weight bearing and ambulation causing right ankle pain.  The diagnosis was residuals of right ankle fracture.

A higher schedular rating is not warranted for the right ankle during the period from August 4, 2010.  The Veteran is currently in receipt of the highest rating provided under Diagnostic Code 5271.  Furthermore, Diagnostic Code 5270 provides higher ratings for ankylosis of the ankle at various degrees; however, the record establishes the Veteran has never experienced ankylosis of the right ankle during this period or, indeed, during the entire appeal period.  Ankylosis was not found on any examination, and there are no treatment records to support a finding of ankylosis.  As such, Diagnostic Code 5270 is not for application in the Veteran's case.  Thus, a rating in excess of 20 percent disabling for injury to the ankle is not warranted.

There is no basis to further "stage" this rating under Hart.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Extraschedular Consideration

The Board has considered whether the Veteran's service-connected right ankle disability should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's right ankle disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of painful, limited motion are contemplated by the rating criteria and the evidence summarized above does not show additional functional impairment that is not contemplated by the schedular criteria.  In fact, the rating criteria provide higher ratings for more severe functional limitations, including ankylosis which is not shown in the evidence of record.  As such, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's right ankle condition during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Veteran has at no point during the current appeal indicated that his right ankle disability combined with his other service-connected disability or disabilities result in further effects.  He is also service connected for bipolar disorder with depression and degenerative joint disease of the lumbar spine, status post L5-S1 spinal fusion, with chronic low back pain.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for status post avulsion fracture of the right ankle prior to August 4, 2010, is denied.

Entitlement to a disability rating in excess of 20 percent for status post avulsion fracture of the right ankle from August 4, 2010, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In March 2010, the Board determined the evidence indicated worsening of the Veteran's symptomology of his low back disability.  Therefore, a new VA examination was warranted.  38 C.F.R. § 3.159(c)(4) (2015); Green v. Derwinski,  1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

In July 2010, August 2010, and December 2011, the Veteran was afforded new VA examinations.  The Veteran and his representative contend that there were several errors and inadequacies within the VA examination reports. 

The Board agrees with the Veteran's representative that the December 2011 VA examiner erroneously concluded the Veteran did not have radiculopathy or intervertebral disc syndrome (IVDS) where the post-service treatment records indicated the Veteran was diagnosed and treated for these disabilities, nor did the examiner discuss these disorders or reconcile the apparent inconsistencies.  The presence of radiculopathy and IVDS has not been discussed by the VA examiner.  In addition, the Veteran's representative indicates the Veteran reported possible problems of the bowel and bladder as a result of his service-connected low back disability which have not been considered by a VA examiner.  Therefore, a new VA examination is necessary. 

In addition, the Veteran's representative indicated that additional records were necessary as the most recent VA treatment records are dated May 2011.  Therefore, on remand any outstanding records, VA or private, must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As such, all outstanding records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  All treatment records dated since May 2011 must be obtained and associated with the claims file.  The Veteran should also be asked to identify any private medical treatment, and the records thereof should be obtained.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice of the non-receipt of any requested records must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the appellant that he can provide alternative forms of evidence.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected degenerative joint disease of the lumbar spine status post L5-S1 spinal fusion.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected lumbar spine disability to include limitations of motion in the thoracolumbar spine and the degree at which pain is demonstrated, IVDS, and any associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use and the extent, if any, of any incapacitating episodes due to IVDS, including the number of weeks of incapacitation in a 12 month period.

All pertinent symptomatology and findings must reported in detail. Any indicated diagnostic tests and studies should be accomplished. The Veteran's self-reported history and complaints should be recorded in full.

All questions should be answered to the extent feasible, so that the Board may rate the Veteran's disability in accordance with the specified criteria.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Thereafter, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


